Exhibit OPTION AGREEMENT This Option Agreement (this “Agreement”) is entered into as of February 28, 2008, by and between CHINA NORTH EAST PETROLEUM HOLDINGS LIMITED, a Nevada corporation (the “Grantor”), and LOTUSBOX INVESTMENTS LIMITED, a British Virgin Island company(the “Option Holder”). In consideration of the sum of One Dollar ($1.00) and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the Grantor, the Grantor desires to grant Option Holder, and Option Holder desires to accept from the Grantor, an option to purchase up to 24% of the registered capital (whether represented by actual share certificates or not) (for reference purposes referred to as the “Option Shares”) of the registered capital of Song Yuan North East Petroleum Technical Service Co.
